                                                                          1   Kevin L. Hernandez, Esq.
                                                                              Nevada Bar No. 12594
                                                                          2   LAW OFFICE OF KEVIN L.
                                                                              HERNANDEZ
                                                                          3   8872 S. Eastern Avenue, Suite 270
                                                                              Las Vegas, Nevada 89123
                                                                          4   T: (702) 563-4450
                                                                              F: (702) 552-0408
                                                                          5   kevin@kevinhernandezlaw.com
                                                                              Attorney for Plaintiff
                                                                          6
                                                                          7                               UNITED STATES DISTRICT COURT

                                                                          8                                       DISTRICT OF NEVADA

                                                                          9   SEAN STREET, an individual;                         Case No.: 2:18-cv-01217-KJD-PAL
                                                                         10                                    Plaintiff,
                                                                                                                                  STIPULATION AND ORDER FOR
                                                                         11                                                       DISMISSAL OF WELLS FARGO BANK,
                                                                                v.
Law Office of Kevin L. Hernandez




                                                                                                                                  N.A. WITH PREJUDICE
                                                                         12
                                   (702) 563-4450 FAX: (702) 552-0408




                                                                         13   ALL-STATE CREDIT BUREAU, INC., a
                                     8872 S. Eastern Avenue, Suite 270




                                                                              foreign corporation; CITIBANK, N.A., a
                                         Las Vegas, Nevada 89123




                                                                         14   national banking association; FAIR
                                                                              COLLECTIONS & OUTSOURCING, INC, a
                                                                         15   foreign corporation; LAKE MICHIGAN
                                                                              CREDIT UNION, a foreign credit union;
                                                                         16   WELLS FARGO BANK, N.A., a national
                                                                              banking association;
                                                                         17
                                                                                                              Defendants.
                                                                         18
                                                                         19          Plaintiff, Sean Street (“Plaintiff”), and Defendant, Wells Fargo Bank, N.A. (“Wells Fargo”)
                                                                         20   (the “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                         21   ///
                                                                         22   ///
                                                                         23   ///
                                                                         24   ///
                                                                         25   ///
                                                                         26   ///
                                                                         27   ///
                                                                         28   ///

                                                                                                                            Page 1 of 2
                                                                          1          Therefore, Plaintiff and Wells Fargo, by and through their respective attorneys of record,

                                                                          2   and subject to the Court’s approval, respectfully request dismissal of the above-captioned matter

                                                                          3   with prejudice under FRCP 41(a), with Plaintiff and Wells Fargo bearing their own attorneys’ fees

                                                                          4   and costs incurred in this action.

                                                                          5   Respectfully Submitted.

                                                                          6    Dated: March 15, 2019                            Dated: March 15, 2019
                                                                          7    LAW OFFICE OF                                    SNELL & WILMER L.L.P.
                                                                               KEVIN L. HERNANDEZ
                                                                          8                                                     /s/ Kelly Dove ___
                                                                              /s/ Kevin L. Hernandez                            Kelly Dove, Esq.
                                                                          9   Kevin L. Hernandez, Esq.                          Nevada Bar No. 10569
                                                                              Nevada Bar No. 12594                              Kiah D. Beverly-Graham, Esq.
                                                                         10   8872 S. Eastern Avenue, Suite 270                 Nevada Bar No. 11916
                                                                              Las Vegas, Nevada 89123                           3883 Howard Hughes Pkwy, Ste 1100
                                                                         11   kevin@kevinhernandezlaw.com                       Las Vegas, Nevada 89169
Law Office of Kevin L. Hernandez




                                                                              Attorney for Plaintiff                            kdove@swlaw.com
                                                                         12                                                     kbeverly@swlaw.com
                                                                                                                                Attorneys for Defendant Wells Fargo Bank,
                                   (702) 563-4450 FAX: (702) 552-0408




                                                                         13
                                     8872 S. Eastern Avenue, Suite 270




                                                                                                                                N.A.
                                         Las Vegas, Nevada 89123




                                                                         14

                                                                         15
                                                                                                                                  IT IS SO ORDERED:
                                                                         16
                                                                                                                                  ____________________________________
                                                                         17
                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                         18                                                                 4/4/2019
                                                                                                                                  DATED: ____________________________
                                                                         19
                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28

                                                                                                                        Page 2 of 2
